Exhibit 10.2

 

AMENDMENT

TO THE

1999 DIRECTOR STOCK OPTION PLAN

OF

SYMMETRICOM, INC.

 

Pursuant to the authority reserved to the Board of Directors (the “Board”) of
Symmetricom, Inc., a corporation organized under the laws of the State of
Delaware, under Section 11(a) of the 1999 Director Stock Option Plan of
Symmetricom, Inc. (as amended to date, the “Plan”), the Board hereby amends the
Plan as follows:

 

1.             Section 4(a)(v)(A) of the Plan is hereby amended in its entirety
to read as follows:

 

“(V)         THE TERMS OF A FIRST OPTION GRANTED HEREUNDER SHALL BE AS FOLLOWS:

 

(A)          THE TERM OF THE FIRST OPTION SHALL BE FIVE (5) YEARS.”

 

2.             Section 4(a)(vi)(A) of the Plan is hereby amended in its entirety
to read as follows:

 

“(V)         THE TERMS OF A SUBSEQUENT OPTION GRANTED HEREUNDER SHALL BE AS
FOLLOWS:

 

(A)          THE TERM OF THE SUBSEQUENT OPTION SHALL BE (5) YEARS.”

 

3.             Section 8(b) of the Plan is hereby amended in its entirety to
read as follows:

 

“(B)         TERMINATION OF RELATIONSHIP AS A DIRECTOR.  SUBJECT TO SECTION 10
HEREOF, IN THE EVENT AN OPTIONEE’S STATUS AS A DIRECTOR TERMINATES (OTHER THAN
UPON THE OPTIONEE’S DEATH OR DISABILITY), THE OPTIONEE MAY EXERCISE HIS OR HER
OPTION, BUT ONLY WITHIN THREE (3) MONTHS FOLLOWING THE DATE OF SUCH TERMINATION,
AND ONLY TO THE EXTENT THAT THE OPTIONEE WAS ENTITLED TO EXERCISE IT ON THE DATE
OF SUCH TERMINATION (BUT IN NO EVENT LATER THAN THE EXPIRATION OF ITS FIVE
(5) YEAR TERM). TO THE EXTENT THAT THE OPTIONEE WAS NOT ENTITLED TO EXERCISE AN
OPTION ON THE DATE OF SUCH TERMINATION, AND TO THE EXTENT THAT THE OPTIONEE DOES
NOT EXERCISE SUCH OPTION (TO THE EXTENT OTHERWISE SO ENTITLED) WITHIN THE TIME
SPECIFIED HEREIN, THE OPTION SHALL TERMINATE.”

 

4.             Section 8(c) of the Plan is hereby amended in its entirety to
read as follows:

 

“(C)         DISABILITY OF OPTIONEE.  IN THE EVENT OPTIONEE’S STATUS AS A
DIRECTOR TERMINATES AS A RESULT OF DISABILITY, THE OPTIONEE MAY EXERCISE HIS OR
HER OPTION, BUT ONLY WITHIN SIX (6) MONTHS FOLLOWING THE DATE OF SUCH
TERMINATION, AND ONLY TO THE EXTENT THAT THE OPTIONEE WAS ENTITLED TO EXERCISE
IT ON THE DATE OF SUCH TERMINATION (BUT IN NO EVENT LATER THAN THE EXPIRATION OF
ITS FIVE (5) YEAR TERM).  TO THE EXTENT THAT THE OPTIONEE WAS NOT ENTITLED TO
EXERCISE AN OPTION ON THE DATE OF

 

--------------------------------------------------------------------------------


 

TERMINATION, OR IF HE OR SHE DOES NOT EXERCISE SUCH OPTION (TO THE EXTENT
OTHERWISE SO ENTITLED) WITHIN THE TIME SPECIFIED HEREIN, THE OPTION SHALL
TERMINATE.”

 

5.             Section 8(d) of the Plan is hereby amended in its entirety to
read as follows:

 

“(D)         DEATH OF OPTIONEE.  IN THE EVENT OF AN OPTIONEE’S DEATH, THE
OPTIONEE’S ESTATE OR A PERSON WHO ACQUIRED THE RIGHT TO EXERCISE THE OPTION BY
BEQUEST OR INHERITANCE MAY EXERCISE THE OPTION, BUT ONLY WITHIN SIX (6) MONTHS
FOLLOWING THE DATE OF DEATH, AND ONLY TO THE EXTENT THAT THE OPTIONEE WAS
ENTITLED TO EXERCISE IT ON THE DATE OF DEATH (BUT IN NO EVENT LATER THAN THE
EXPIRATION OF ITS FIVE (5) YEAR TERM).  TO THE EXTENT THAT THE OPTIONEE WAS NOT
ENTITLED TO EXERCISE AN OPTION ON THE DATE OF DEATH, AND TO THE EXTENT THAT THE
OPTIONEE’S ESTATE OR A PERSON WHO ACQUIRED THE RIGHT TO EXERCISE SUCH OPTION
DOES NOT EXERCISE SUCH OPTION (TO THE EXTENT OTHERWISE SO ENTITLED) WITHIN THE
TIME SPECIFIED HEREIN, THE OPTION SHALL TERMINATE.”

 

* * * * * * * * * *

 

I hereby certify that the foregoing amendment to the Plan was duly adopted by
the Board of Directors of Symmetricom, Inc., effective as of December 28, 2005.

 

 

 

/s/ William Slater

 

 

William Slater, Secretary

 

--------------------------------------------------------------------------------